Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “. wherein the control unit that generates a first error detection code based on image data transmitted from the control unit to the display drive unit, the display drive unit that generates a second error detection code based on image data received by the display drive unit, the control unit or the display drive unit determines a match between the first error detection code and the second error detection code, and the control unit is further configured to includes: determining that a notification is necessary by detecting whether an error recognizable by a user of the vehicle has occurred in the image on the display based on determining that a mismatch between the first error detection code and the second error detection code is detected; and, when the notification when the notification is determined to be necessary, generates notification information for notifying that reliability of the image on the display has degraded and outputs the generated notification information to control the operation of at least any one of the at least one light-emitting element  and the speaker  or outputs the generated notification information to a higher2DM_US 188775580-1.050070.0320Application No. 16/484,003Docket No.: 050070-0320 Reply to Office Action of March 30, 2022level device of the vehicle display apparatus so as to provide notification via the higher- level device.”(fig  3) with all other limitation cited in claims 1 and 
the control unit or the display drive unit determines a match between the first error detection code input to the control unit and the second error detection code generated or output by the display drive unit, and the control unit is further configured to:   determines whether a notification is necessary by detecting whether an error recognizable by a user of the vehicle has occurred in the image on the display based on determining a mismatch between the first error detection code input to the control unit and the second error detection code generated or output by the display drive unit; and when the notification is determined to be necessary, generates notification information for notifying that reliability of the image on the display has degraded and outputs the generated notification information to control the operation of at least any one of the at least one light-emitting element and the speaker sound output unit or outputs the generated notification information to a higher- level device of the vehicle display apparatus so as to provide the notification via the higher- level device. ” (fig 3) with all other limitation cited in claims 10.
Morino et al. US 20120036418 discloses A Vehicle which generates a CRC code for detecting errors and checking whether display is normal and also notifying a user of errors but does not disclose “ wherein the control unit that generates a first error detection code based on image data transmitted from the control unit to the display drive unit, the display drive unit that generates a second error detection code based on image data received by the display drive unit, the control unit or the display drive unit determines a match between the first error detection code and the second error detection code, and the control unit is further configured to includes: determining that a notification is necessary by detecting whether an error recognizable by a user of the vehicle has occurred in the image on the display based on determining that a mismatch between the first error detection code and the second error detection code is detected; and, when the notification when the notification is determined to be necessary, generates notification information for notifying that reliability of the image on the display has degraded and outputs the generated notification information to control the operation of at least any one of the at least one light-emitting element  and the speaker  or outputs the generated notification information to a higher2DM_US 188775580-1.050070.0320Application No. 16/484,003Docket No.: 050070-0320 Reply to Office Action of March 30, 2022level device of the vehicle display apparatus so as to provide notification via the higher- level device “.
Gulati et al. US 20180165814 B discloses a data integrity check (CRC value) of image data received in a vehicle display but does not disclose “wherein the control unit that generates a first error detection code based on image data transmitted from the control unit to the display drive unit, the display drive unit that generates a second error detection code based on image data received by the display drive unit, the control unit or the display drive unit determines a match between the first error detection code and the second error detection code, and the control unit is further configured to includes: determining that a notification is necessary by detecting whether an error recognizable by a user of the vehicle has occurred in the image on the display based on determining that a mismatch between the first error detection code and the second error detection code is detected; and, when the notification when the notification is determined to be necessary, generates notification information for notifying that reliability of the image on the display has degraded and outputs the generated notification information to control the operation of at least any one of the at least one light-emitting element  and the speaker  or outputs the generated notification information to a higher2DM_US 188775580-1.050070.0320Application No. 16/484,003Docket No.: 050070-0320 Reply to Office Action of March 30, 2022level device of the vehicle display apparatus so as to provide notification via the higher- level device “.
Katz et al. US 11221929 B discloses a vehicle display system in which comparing a CRC checksum is compared to CRC checksum in memory but does not disclose “wherein the control unit that generates a first error detection code based on image data transmitted from the control unit to the display drive unit, the display drive unit that generates a second error detection code based on image data received by the display drive unit, the control unit or the display drive unit determines a match between the first error detection code and the second error detection code, and the control unit is further configured to includes: determining that a notification is necessary by detecting whether an error recognizable by a user of the vehicle has occurred in the image on the display based on determining that a mismatch between the first error detection code and the second error detection code is detected; and, when the notification when the notification is determined to be necessary, generates notification information for notifying that reliability of the image on the display has degraded and outputs the generated notification information to control the operation of at least any one of the at least one light-emitting element  and the speaker  or outputs the generated notification information to a higher2DM_US 188775580-1.050070.0320Application No. 16/484,003Docket No.: 050070-0320 Reply to Office Action of March 30, 2022level device of the vehicle display apparatus so as to provide notification via the higher- level device “.
For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 07/14/2022Primary Examiner, Art Unit 2692